Title: To George Washington from John Lawson, 2 April 1787
From: Lawson, John
To: Washington, George



Sir
Dumfries April 2d 1787

I am this day favor’d with yours of the 26th Ulto & I am inform’d by the Overseer with whom my Negro Fellow lives that his leg is now nearly well—I have therefore directed him to send Neptune (who will deliver this) to Mount Vernon the moment he thinks him able to travel without injuring himself.
I shall esteem it a favor if you will let me be inform’d when he arrives, & should you keep him your acknowledgement for the value will be sufficient as I have settled with Mr Hunter for the amount. I am Sir Your very hble Servt

J. Lawson

